Citation Nr: 1444325	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  For the period prior to January 16, 2013, entitlement to a compensable evaluation for bilateral hearing loss disability. 

2.  For the period beginning January 16, 2013, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul V. Gagliardi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued a non-compensable evaluation for bilateral hearing loss disability.

In July 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

During the pendency of the appeal, in a February 2013 rating decision, the RO increased the disability evaluation for bilateral hearing loss disability to 10 percent disabling, effective January 16, 2013.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the July 2013 hearing, the issue of the Veteran's unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 16, 2013, the Veteran has demonstrated at worst Level II hearing acuity in the right ear and Level IV in the left ear

2.  For the period beginning January 16, 2013, the Veteran has demonstrated at worst Level IV hearing acuity in the right ear and Level III in the left ear


CONCLUSIONS OF LAW

1.  For the period prior to January 16, 2013, the criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2013). 

2.  For the period beginning January 16, 2013, the criteria for an evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2009 and February 2010, prior to the April 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2009 letter informed the Veteran that in order to establish a higher rating for his disorder, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The December 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.   

Additionally, the Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board observes that the most recent VA examiner, who conducted the January 2013 examination, addressed the functional effects of the Veteran's hearing loss disability, as will be discussed in detail below.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the most recent examination report.  Additionally, the Veteran provided testimony regarding his functional limitations during the July 2013 hearing before the undersigned.

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his hearing loss disability since he was last examined in January 2013.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the July 2013 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating for the spine disability.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Hearing Loss Disability

The Veteran contends that his bilateral hearing loss disability is more disabling than contemplated by the current non-compensable (zero percent) evaluation prior to January 16, 2013, and 10 percent evaluation thereafter.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage disability evaluation is then found from Table VII (in 38 C.F.R. 
§ 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85 (2013). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The relevant evidence includes a May 2009 examination report for VA purposes, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
25
85
85
54
LEFT
15
30
85
100
58

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 86 percent in the left ear.  The hearing impairment levels correspond to Level I in the right ear and Level III in the left ear under Table VI.  Intersecting Levels I and III under Table VII shows a non-compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Board has also considered the provisions of 38 C.F.R. 
§ 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b).  

The January 2010 examination report for VA purposes, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
25
85
85
53
LEFT
15
30
80
100
56

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 82 percent in the left ear.  The hearing impairment levels correspond to Level II in the right ear and Level IV in the left ear under Table VI.  Intersecting Levels I and II under Table VII shows a non-compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  As to the above test results, an exceptional pattern of hearing impairment has not been shown.  See 38 C.F.R. § 4.86 (a), (b).  

The January 2013 VA audiological examination report noted the following pure tone thresholds, in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
30
85
95
58
LEFT
20
35
85
105
61

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 84 percent in the left ear.  The hearing impairment levels correspond to Level IV in the right ear and Level III in the left ear under Table VI.  Intersecting Levels IV and III under Table VII shows a compensable rating.  As to the above test results, an exceptional pattern of hearing impairment has not been shown.  See 38 C.F.R. § 4.86 (a), (b).  

In short, prior to January 16, 2013, the Veteran was not shown to have a compensable evaluation for hearing loss disability and beginning January 16, 2013, his hearing loss disability has not been in excess of a 10 percent disability evaluation.  

The Board notes that the Veteran submitted private audiological reports in support of his claim.  However, the tests were not rendered using the Maryland CNC test but rather the NU-6 test.  VA regulations for evaluating hearing loss disability specifically contemplate use of the Maryland CNC test.  The Board is not able to evaluate the Veteran's claim for an increased rating using standard other than found in the VA regulations.   Further, the testing submitted, from early 2009, predates the appellate period.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current disability evaluation is not warranted. 

Although the Board finds that the medical evidence does not support the assignment of a higher rating for bilateral hearing loss, to the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  Furthermore, evaluation of hearing loss is predominately based on clinical findings taken by medical measurements.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The January 2013 VA examination report showed that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including the ability to work.  During his July 2013 hearing, the Veteran indicated that he had trouble hearing, conversing, and distinguishing sound tones in social interactions.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to January 16, 2013, entitlement to a compensable evaluation for bilateral hearing loss disability is denied. 

For the period beginning January 16, 2013, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability is denied. 


REMAND

The Board notes that because it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, on remand, he should be sent an appropriate notification letter. 

Additionally, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in August 2013.  He indicated that he anticipated that he would become too disabled to work in December 2013.  Accordingly, the Veteran should be sent a new VA Form 21-8940 and he is requested to update his current employment situation. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents, with regard to a claim for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include a request to complete an updated VA Form 21-8940.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


